                   THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:18-cr-00031-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
ROBERT WALLACE,                 )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A)” [Doc. 30].

I.        BACKGROUND

          In July 2018, the Defendant Robert Wallace pled guilty to one count of

possession of a firearm after having been convicted of a felony, in violation

of 18 U.S.C. § 922(g)(1). [Doc. 15]. On December 18, 2018, the Court

imposed a sentence of 84 months’ imprisonment. [Doc. 28]. The Defendant

is currently incarcerated at FCI Edgefield, and his release date is March 27,

2024.1




1    See https://www.bop.gov/inmateloc/ (last visited April 19, 2021).


         Case 1:18-cr-00031-MR-WCM Document 32 Filed 04/19/21 Page 1 of 5
      The Defendant now moves for a compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), citing the ongoing COVID-19 pandemic and his

increased susceptibility to the virus. [Doc. 30 at 10-11]. The Defendant also

cites “the change in the guidelines and the resulting sentencing disparity” as

a basis for his request. [Id. at 10].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court

of Appeals for the Fourth Circuit has held that a district court lacks the

authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d
                                        2



      Case 1:18-cr-00031-MR-WCM Document 32 Filed 04/19/21 Page 2 of 5
233, 235 (4th Cir. 2010).2 The Defendant has the burden of demonstrating

that he has complied with the requirements of § 3582 or that exhaustion of

such remedies would be futile. See United States v. Freshour, No. 5:06-cr-

00013-KDB-DCK, No. 2020 WL 3578315, at *1 (W.D.N.C. July 1, 2020) (Bell,

J.).

       Here, the Defendant indicates in his motion that he submitted a

compassionate release request to the warden of his facility on February 23,

2021, but he does not indicate whether he ever received a response to that

request. [See Doc. 30 at 3 (leaving blank the options for responding to “Was

your request denied by the Warden?”)]. Further, the written request made

by the Defendant to the Warden of FCI Edgefield on February 23, 2021

references only his increased susceptibility to COVID-19 due to various

underlying medical conditions; it does not reference his contention that

extraordinary and compelling reasons exist for a sentence reduction



2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                             3



       Case 1:18-cr-00031-MR-WCM Document 32 Filed 04/19/21 Page 3 of 5
because recent amendments to the Sentencing Guidelines have resulted in

unwarranted sentencing disparities. [See Doc. 30-1].

      The language of Section 3582(c)(1)(A) is clear: Before a defendant

may seek a modification of his sentence in the courts, the defendant must

first exhaust all administrative remedies or wait thirty days after submitting a

request for release from the warden without receiving any response before

filing a motion for a sentence reduction. Thus, it does not appear on the face

of the Defendant’s motion that the Defendant has complied with the

requirements of the statute, and the Court cannot grant the requested relief.

Accordingly, the Defendant’s motion for a sentence reduction under 18

U.S.C. § 3582(c)(1)(A) is denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A)” [Doc. 30] is DENIED

WITHOUT PREJUDICE to refiling after the Defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the Defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the Defendant’s facility, whichever is

earlier.




                                       4



      Case 1:18-cr-00031-MR-WCM Document 32 Filed 04/19/21 Page 4 of 5
IT IS SO ORDERED.
                     Signed: April 19, 2021




                                   5



Case 1:18-cr-00031-MR-WCM Document 32 Filed 04/19/21 Page 5 of 5
